Ms. Justice Travieso
delivered the opinion of the court.
The District Attorney of Mayagiiez filed an information against Primitivo Acosta for the crime of grand larceny. The defendant pleaded not guilty and asked for a jury trial. On the day of the trial the court appointed an attorney to represent him. Both the prosecution and the defense introduced their evidence. After the instructions were delivered to the jury, the latter returned a verdict of guilty and the court sentenced the defendant to five years’ imprisonment in the penitentiary at hard labor. Prom that judgment the defendant has taken the present appeal, which is clearly frivolous.
The brief, drafted and signed by the defendant himself, does not contain a statement of the errors on which the defendant relies, as required by Eúles 42 and 43 of this court. However, it is vaguely inferred therefrom that the *312defendant considers the judgment as erroneous, first, because, as he claims, the verdict is against the evidence; second, ■because according to him, the Municipal Court of Mayagüez had acquitted him on the same facts; and, third, because he was poorly defended by the counsel assigned to him.
There is no transcript of the evidence to verify the existence of said errors, and therefore the judgment appealed from must be affirmed.
Mr. Justice De Jesús took no part in the decision of this ease.